Title: Resolutions on Trade Submitted to Congress, [on or before 21 July 1775]
From: Franklin, Benjamin
To: 


News of the second Restraining Act infuriated and alarmed Congress. On July 12, 1775, it appointed a committee, of which Franklin was a member, to formulate a program for protecting the colonies’ trade. Three days later, on Franklin’s motion, the nonexportation agreement was modified to permit paying in produce for imported war material; but this concession solved only one of the problems that the agreement posed. The committee addressed the others in two closely similar sets of resolutions, reported on the 21st by Franklin and Richard Henry Lee. Both proposed opening American commerce to the world outside the empire.
Franklin had long disapproved, both in practice and principle, of Parliamentary constraints on American trade; he was ready for a clean sweep. The content of his proposals showed his daring, and the method of implementing them showed his moderation. The ports would not be opened if the Restraining Act was repealed at any time before July 20, 1776; once opened on that date they would remain so, come what might, for two years at the least. Just as Franklin had acquiesced in the Olive Branch Petition to explore the last hope of compromise, so he now offered the British government a year in which to reconsider its course. His fellow delegates, however, were not yet ready to commit themselves, even conditionally and in the future, to a declaration of commercial independence. They had lived so long within the closed system of the Navigation Acts that few could envisage dispensing with it. The resolutions were shelved, and the idea that underlay them was not adopted until almost nine months later.

At some time during those months Franklin’s resolutions were apparently reintroduced. Someone brought them up to date by adding to the AD, in an unidentifiable hand, an introductory clause about the abundance of grain after the harvest of 1775, and by making other minor changes. These have understandably confused modern editors about both the wording and the date of what Franklin submitted. His draft, which except for a few phrases noted below is identical with our text, permits us to delete silently the words added later, and to supply in brackets those later effaced.
 
[On or before July 21, 1775]
Resolved, That from and after the 20th of July [1776 being one full Year after] the Day appointed by a late Act of the Parliament of Great Britain for restraining the Trade of the Confederate Colonies, all the Custom-Houses therein (if the said Act be not first repealed) shall be shut up, and all the Officers of the same discharged from the Execution of their several Functions; and all the Ports of the said Colonies are hereby declared to be thenceforth open to the Ships of every State in Europe that will admit our Commerce and protect it; who may [bring in] and expose to Sale free of all Duties their respective Produce and Manufactures, and every kind of Merchandise, excepting Teas, and the Merchandize of Great Britain, Ireland, and the British West India Islands.
Resolved, That we will to the utmost of our Power maintain and support this Freedom of Commerce for two Years certain after its Commencement, any Reconciliation between us and Britain notwithstanding; and as much longer beyond that Term, as the late Acts of Parliament for Restraining the Commerce and Fisheries, and altering the Laws and Charters of any of the Colonies, shall continue unrepealed.
 
Endorsed by Charles Thomson: a proposal for opening the ports of N.A. brot. in by Committee read. July 21. 1775, on motion postponed for future Consideration.
